Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, fails to teach the following limitations in combination with the other limitations:
Regarding independent claim 1, a coating disposed on an outer peripheral surface of the elastic layer, wherein a ten-point mean roughness (Rz) of the coating according to JIS B 0601:1994 is from 2 to 4 micrometers, a mean spacing of profile irregularities (Sm) of the coating according to JIS B 0601:1994 is from 120 to 290 micrometers, and a surface free energy (γ) of the coating according to the Owens-Wendt-Rabel-Kaelble method is from 5 to 25 millinewtons per meter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following are relevant prior art from the same Assignee: Nakaue et al., U.S.P.G. Pub. No. 2022/0107585; and, Ishino et al., U.S.P.G. Pub. No. 2022/0050401.  Nakazato et al., U.S.P.G. Pub. No. 2021/0232058, teach an Rz of 5-15 microns and an Sm of 7.5-250 microns.  Ebe, U.S.P.G. Pub. No. 2008/0298854, teaches an Rz of 3-5 microns and an Sm of 50-120 microns.  Ebe, U.S.P.G. Pub. No. 2006/0198664, teaches the importance of optimizing Rz/Sm.  Furuya, U.S.P.G. Pub. No. 2009/0214272, teaches a surface free energy of 15-26 mN/m and a Ra of 0.1-0.6 microns.  Ota et al., U.S.P.G. Pub. No. 2022/0107580, and, Tamaki et al., U.S.P.G. Pub. No. 2022/0107584, teach that the surface free energy of a developing roller is a result effective variable that affects image density, but is silent with respect to developing roller surface roughness.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	




/SEVAN A AYDIN/
Examiner, Art Unit 2852